Citation Nr: 0103990	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an original rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted the veteran's claim seeking 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  A subsequent hearing officer's 
decision of February 2000 increased the disability rating 
from 30 percent to 50 percent, effective from his February 
1999 date of claim.  

The Board notes that where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an "increased rating" based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  However, a claim placed 
in appellate status by disagreement with the original or 
initial rating award but not yet ultimately resolved, as with 
the rating for the veteran's PTSD in this case, remain an 
"original claim" and not a new claim for increase.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings. Id. at 126.  Therefore, 
as shown on the title page, the Board does not characterize 
the issue of the proper rating for PTSD as an "increased 
rating."  


REMAND

While the veteran has questioned the professional 
qualifications of his March 1999 psychiatric examiner and 
asks for another examination, the Board notes that the 
examiner's professional qualifications have been attested to 
by the VA Medical Center's Chief of Staff and its Director.  
This disagreement as to professional qualifications need not 
be addressed herein, as the Board concurs with the veteran's 
argument that his March 1999 VA psychiatric examination was 
inadequate for rating purposes.  

In this regard, the Board notes that the record is unclear as 
to the veteran's employment and educational history or his 
current status in these areas.  The information furnished to 
the March 1999 examiner in these areas was sketchy at best 
and there is insufficient evidence of record to properly 
assess the veteran's resulting social and occupational 
impairment.  Since these factors along with his 
symptomatology are important in determining the veteran's 
level of impairment, further development is warranted.  Thus, 
in order to determine the severity of the veteran's PTSD, the 
Board is of the opinion that a social and industrial survey 
should be conducted prior to further appellate review.  

Further, while the March 1999 examiner noted the presence of 
severe PTSD, she did not support her opinion with current 
findings or an appropriate Global Assessment of Functioning 
(GAF) score.  In this regard, the Board also notes that the 
veteran has not had the benefit of an examination by a 
licensed psychiatrist, since filing his original claim for 
service connection in 1999.  The Board is of the opinion that 
such examination by a psychiatrist, who is given the 
opportunity to review the social and industrial survey, would 
be beneficial in better establishing the nature and extent of 
the veteran's PTSD.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, the RO should 
determine if there has been compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since his claim for service 
connection in February 1999.  After 
securing the necessary release, the RO 
should obtain any identified records not 
already in the claims folder.  All 
records obtained should be added to the 
claims folder.  

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his day-to-day functioning.  A copy of 
the final survey report should be 
inserted into the claims folder.  

(a) The survey should include a detailed 
employment history as well as the 
veteran's current employment status, if 
any.  If the veteran is not currently 
employed, he should be asked if he has 
sought employment and if so with whom.  

(b) The surveyor should also assess in 
detail the veteran's progress in his 
current quest to attain a college degree.  
This should include his student status to 
include credits and grades earned, course 
loads carried, and any absences due to 
psychiatric symptoms.  His ability to 
relate to and interact with teachers and 
fellow students should also be addressed 
and discussed in the report.  

(c) The surveyor should also address the 
veteran's social interactions to include 
those with family, friends, neighbors and 
tradesmen.  Any participation in clubs, 
churches or other social activities 
should also be listed and discussed.  

(d) The surveyor is not limited to the 
foregoing instructions, but may seek 
initial or additional development in any 
survey area that would shed more light on 
the nature and extent of the veteran's 
PTSD.  

3.  The veteran should be afforded a VA 
examination by a licensed psychiatrist in 
order to establish the nature and extent 
of his service-connected PTSD.  The claims 
folder to include the materials obtained 
on remand should be made available to the 
psychiatrist for review prior to the 
examination.  Based on a review of the 
record and the findings on examination, 
the psychiatric examiner should furnish a 
current GAF score.  The examiner should 
also opine if there was any improvement or 
decline in the veteran's psychiatric 
symptomatology and correspondingly in his 
GAF score evident in the medical records 
from February 1999 to the time of the 
psychiatric examination conducted on 
remand.  The examiner should set out the 
rationale for any opinion expressed with 
respect to changing symptomatology levels 
or changing GAF scores during the 
aforesaid period.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000 and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Following completion of the above 
development, the RO should re-adjudicate 
the issue on appeal.  If the determination 
remains adverse to the appellant, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2000) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




